Title: From George Washington to Benjamin Harrison, 5–7 May 1779
From: Washington, George
To: Harrison, Benjamin



My dear Sir,
Head Quarters Middle Brook May 5th[–7] 1779.

Your favor of the 8th of Feby arrivd safe by Colo. Mead abt the 10th of Apl—It conveyed to me a two fold pleasure; 1st to hear that you were ready to obey the call of your Country in a representatn of it and 2dly that yo. cd do it with more ease & convenience to your Affairs than formerly.
If my time would permit, and it was proper & safe by the Post to go into a free discussion of the political state of our Affairs I could, & would, write you a very long letter on this subject, but this kind of conveyance is too uncertain (while the enemy are pursuing with avidity every means in their power to come at the sentiments of Men in office) to hazard such opinions as I could wish to convey; I shall only remark therefore, that no day passes without some proofs of the Justness of the observations contained in My letter to you by Colo. Mead, & the necessity of the measure there recommended—if it is much longer neglected I shall not scruple to add, that our affairs are irretrievably lost! I see no cause to retract a single sentiment contained in that long letter, but many very many, alarming proofs in confirmation of the truth of them—if the letter therefore is in being you are possessed as fully of my ideas on the several matters there touched as I have words to express them and may allow them such weight as you think they deserve. An instance in proof of one of my positions I may give, because it is a fact of such notariety that to the enemy, & to ourselves, it is equally well known—it is, that Beef in the Market of Phila. is from ten to 15/. a pound, & other things in proportion—Country produce & imported Goods are equally dear—under these circumstances, and no appearances that I can see of a radical cure, it is not difficult to predict the fate of our Paper Money, and with it, a general Crash of all things.
The Measures of Ministry are taken; and the whole strength & resources of the Kingdom will be exerted against us this Campaign; while we have been either slumbering and sleeping or disputing upon trifles—contenting ourselves with laughing at the impotence of G: Britain which we supposed to be on her knees begging mercy of us & forgiveness for past offences instead of devising ways & means to recruit our Battalions—provide supplies—& improving our finances thereby providing against the worst & a very possible contingency.
Accts from Londn to the 9th of March have fixed me in the opinion that G. Britain will strain every nerve to distress us this Campaign but where, or in what manner her principal force will be employed I cannot determine—that a pretty considerable number of Troops will be sent from G. Britain does not, I think, admit of a doubt; but whether for the West Indies—Georgia—or New York—or partly to all three, time must unfold—my own opinion of the matter is, that they will keep a respectable force at the last mentioned place & push their operations vigorously to the Southward where we are most vulnerable & least able to afford succour—By extracts from English Papers of the 4th of March it appears pretty evident that Seven Regiments, besides two of the New raised Scotch Corps, Recruits for the Guards, & other Regits now in America, were upon the point of embarking—the whole it is said would amount to 12 or 13000 Men. A Bill has passed both Houses of Parliament obliging each parish in the Kingdom to furnish two Men by which it is said 27,000 will be raised—With this augmn, & her fleets, which are more than a match for the Naval strength of France alone she may, circumstanced as we are, give a very unfavourable turn to that pleasing slumber we have been in for the last eight Months—& which has produc’d nothing but dreams of Peace and Independance—if Spain can be kept quiet; to effect which there is no doubt but that all the Art & address of the Ministry will be displayed & with too much success it is to be feared, as it will be difficult upon any political ground (I am capable of investigating) to acct for the backwardness of that Court if it means to take an active part, as the Fleets of France and Independance of America are hazarded by the delay.
From present appearances, I have not the smallest doubt but that we shall be hard pushed in every quarter—This campaign will be the grand, and if unsuccessful, more than probably the last struggle of G. Britain; how much then does it behoove us to be prepar’d at all points to avert their intended blows. They are raising all the Indians from North to South that their arts & their Money can procure, & a powerful diversion they will make in this quarter, with the aid expected from Canada—They have already begun their depredations—Under this view of things, which I believe is not exagerated, and the probability of the enemy’s operating to the Southward out of supporting diste of this Army would it not be good policy in the state of Virginia to extend their views to the necessary and effectual suppurt of their Southern neighbours—The slow—ineffectual—and expensive modes ordinarily used to draw out the Militia is ruinous in the extreme on acct of the enormous expence which is incurred in the consumption of Provisions & stores, to say nothing of the useless time which they are paid for in coming—going—and waiting for each other at any given point or place of rendezvous or the injuries wch agriculture & manufactures sustain—I know too little of the policy—energy—& situation of your government to hazard a clear opinion on the propriety, or practicability of any measure adequate to this end—nor do I know upon what footing your minute Men which existed at the commencement of this dispute were put (as the establishment of them happened after I left Virginia) but it appears to me, that if a certain proportion of the Militia of each County w⟨ere⟩ enrolled under this description—properly Officered by Men who had seen Service & know how to train them—& were inform’d that they were to be first called to Service it might prove a very happy resource—If the proportion which shall be agreed on cannot be obtained voluntarily from the Militia, let the privates perform the duty by rotation—These are but crude ideas, and will in case they shd merit notice at all require time and consideration to digest them to system and order. My forebodings may lead me too far; but apprehensive as I am on acct of the situation of ⟨the⟩ Southern states, I shall hope to stand excused for this freedom of thought, especially as I am convinced that Militia wch can only be drawn out for short limited periods, can afford no effectual aid while they ruin us in expence.
Little did I expect when I begun this letter that I should have spun it out to this length, or that I should have run into such freedom of sentiment, but I have been led on insensibly & therefore shall not boggle at the mention of one thing more which I am desirous to touch upon, it is with respect to the treatment of the Convention troops, now in Virginia. No man in the early part of this War wished more than I did to soften the hardships of captivity by seeing the enemy’s Officers, prisoners with us, treated with every mark of humanity, civility, and respect. but such invariable proofs of ungrateful returns from an opinion that all your civilities are the result of fear—such incessant endeavours, maugre all their paroles, to poison the minds of those around them—such arts & address to accomplish this, by magnifying the power of G. Britain to some, her favourable disposition to others and combining the two arguments to a third set, that I cannot help looking upon them as dangerous guests in the bowels of our Country & apprehending a good deal from the hospitality & unsuspicious temper of my Countrymen. the more indulged they are, the more indulgencies they will require, and more pernicious they grow under them and I am much mistaken, if those who pay most attention to them, do not find the greatest cause for repentance. I view General Philips in the light of a dangerous Man. In his March to Charlottesville he was guilty of a very great breach of Military propriety, nay of a procedure highly criminal; for instead of pursuing the rout pointed out to him, namely the one by which the Troops of Convention Marched through Leesburg orange &ca he struck down to George Town in Maryland, from thence went by Water to Alexandria taking as I am told the soundings of the River as he went, & from thence to Fredericksburg. true it is, that the Officer who conducted him was more culpable than he, but upon enquiry it is found that this Officer is a person over whom I have no controul as he is a prisoner of theirs—I only mention these things in proof of the necessity of keeping a watchful eye upon these Officers. and let me add if you think you gain by the apparent desertion of the men I can assure you you are deceived; we are every day apprehending these People in their attempts to get into New York. In a word, I had such good ground to suspect that under pretence of desertion numbers of them intended to get into New York, that I was induced to March paralel with them as they pass’d thro N: Yk & Jersey, and post guards at proper places to intercept them; notwithstanding which numbers aided by the Tories who kept them concealed in the Mountains & obscure places effected a junction with the enemy in the city. Above all things, suffer them not to engage in your service as Soldiers, for so sure as they do, so sure do they rob you of yr bounty & arms, & more than probably carry a man or two along with them to the enemy.
I have already informed you that the Indians have begun their depredations on the Frontiers, & I have the pleasure to add, that we are endeavouring to pay them in their own Coin—about a fortnight ago I sent 500 Men against the Onondago settlement which they destroyed with their Provisns & amn—killed 12 of them (& their Horses & Cattle)—took 34 prisoners—100 stand of Arms & did them other damage witht the loss of a M⟨an⟩—this with what may follow, will, it is to be hoped, be attended with salutary effects.
The enemy have been busily employed some days in preparing Nine Regiments for Imbarkation but for what Service they are intended is uncertain—most likely Georgia. No measures are taking by any of the States to compleat their Battalions; none at least that promises success. except in Virginia where the measure was set about in time—I leave you under this relation and these circumstances to draw your own conclusions & am with every sentiment of regard and Affectn Yrs
Go: Washington
P.S. May 7th This letter will go by Colo. Spotswood to Fredg instead of the Post. I have this instant received advice of the Sailing of the Troops mentioned above (as preparing to imbark) their number said to be 4000. I have ordered all the Virginia levies to be formd into 3 Regiments & Marched under the Comd of Genl Scott immediately for Georgia—Officers are going from Camp to take charge of them—Blands & Baylors Regimts will, I believe, also be sent thither, but if the Troops here mentioned are destined for the Southward more aid must be sent to our army, or South Carolina will soon be added to Georg[i]a.
